Citation Nr: 0837733	
Decision Date: 10/31/08    Archive Date: 11/10/08

DOCKET NO.  05-38 667	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUE

Entitlement to special monthly pension based on the need for 
regular aid and attendance or due to housebound status.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Barone, Associate Counsel


INTRODUCTION

The veteran had active duty service from August 1970 to 
November 1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2005 rating determination 
of a Regional Office (RO) of the Department of Veterans 
Affairs (VA).  This case was previously before the Board in 
April 2008, when it was remanded for additional development 
of the evidence.

The veteran testified at a Board videoconference hearing in 
February 2008.  A transcript of this hearing is of record.


FINDINGS OF FACT

1.  The veteran is not blind, or nearly blind, is not 
institutionalized in a nursing home on account of physical or 
mental incapacity, and does not need the aid and assistance 
of another person to perform the routine activities of daily 
living.

2.  The veteran does not have a single disability rated at 
100 percent and an additional disability independently rated 
at 60 percent or more.

3.  The veteran is not confined to his home or its immediate 
premises, and is not bedridden.


CONCLUSION OF LAW

The requirements for special monthly pension based on the 
need for regular aid and attendance, or due to housebound 
status, have not been met.  38 U.S.C.A. §§ 1521, 5103, 5103A; 
5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.351, 3.352 
(2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Board acknowledges the Veterans Claims Assistance Act of 
2000 (VCAA).  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 
2002).  This legislation provides, among other things, for 
notice and assistance to claimants under certain 
circumstances.  VA has issued final rules to amend 
adjudication regulations to implement the provisions of VCAA.  
See 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a).  The 
intended effect of the regulations is to establish clear 
guidelines consistent with the intent of Congress regarding 
the timing and the scope of assistance VA will provide to a 
claimant who files a substantially complete application for 
VA benefits, or who attempts to reopen a previously denied 
claim.

After reviewing the claims folder, the Board finds that the 
claimant has been notified of the applicable laws and 
regulations which set forth the necessary criteria for the 
benefit currently sought.  In letters sent in January 2005 
and July 2007, the claimant was informed of the information 
and evidence necessary to warrant entitlement to the benefit 
sought.  Moreover, the appellant was advised of the types of 
evidence VA would assist him in obtaining as well as his own 
responsibilities with regard to identifying relevant 
evidence.  See Quartuccio v. Principi, 16 Vet.App. 183 
(2002); Charles v. Principi, 16 Vet.App. 370 (2002).

The Board notes that the January 2005 letter was sent to the 
appellant prior to the February 2005 RO rating decision 
currently on appeal.  The July 2007 letter was sent to the 
appellant prior to the most recent RO readjudication of this 
claim and issuance of a supplemental statement of the case in 
August 2008.  The VCAA notice was therefore timely.  See 
Pelegrini v. Principi, 18 Vet.App. 112 (2004).

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet.App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
1) veteran status; 2) existence of a disability; 3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Id. at 486.  Additionally, this notice must include 
notification that a disability rating and an effective date 
for the award of benefits will be assigned if the benefits 
are awarded.  Id. at 488.

To any extent to which analogous notice is required in this 
case featuring a claim of entitlement to special monthly 
pension, the Board finds that such notice contemplated by 
Dingess/Hartman has been duly accomplished.  The timely VCAA 
notice letters discussed above provided the appellant with 
notice of what type of information and evidence was needed to 
substantiate his claim.  A January 2008 letter from the RO, 
prior to the August 2008 supplemental statement of the case, 
provided the appellant with timely notice of the types of 
evidence necessary to establish a disability rating and an 
effective date for any rating that may be granted, and 
directly explained how VA determines disability ratings and 
effective dates.

Furthermore, the Board finds that there has been substantial 
compliance with the assistance provisions set forth in the 
law and regulations.  The record as it stands includes 
sufficient competent evidence.  All available pertinent 
records, including VA treatment records, have been obtained.  
The veteran has been afforded VA examinations in connection 
with the issue on appeal: VA examination reports are of 
record from January 2005 and July 2007.  Additionally, 
appropriate attempts to obtain any outstanding medical 
records in the custody of the Social Security Administration 
(SSA) have been made in accordance with the directives of the 
Board's April 2008 remand.  A June 2008 VA memorandum 
contains a "Formal Finding on the Unavailability of Service 
Records" documenting the steps taken in exhausting 
reasonable avenues for obtaining such records; the SSA 
notified VA that the sought records have been destroyed, and 
the appellant has notified VA that he does not possess copies 
of the records.  The Board finds that the record as it stands 
includes adequate competent evidence to allow the Board to 
decide the case and no further action is necessary.  See 
generally 38 C.F.R. § 3.159(c)(4).  No additional pertinent 
evidence has been identified by the claimant as available and 
relevant to this appeal.  Under these circumstances, no 
further action is necessary to assist the claimant with this 
appeal.

Analysis

Increased pension is payable to a claimant who has a need for 
regular aid and attendance.  38 C.F.R. § 3.351.  The need for 
regular aid and attendance means helplessness or being so 
helpless as to require the regular aid and attendance of 
another person.  The claimant will be considered to be in 
need of regular aid and attendance if he or she: (1) is blind 
or so nearly blind as to have corrected visual acuity of 
5/200 or less, in both eyes, or concentric contraction of the 
visual field to 5 degrees or less; or (2) is a patient in a 
nursing home because of mental or physical incapacity; or (3) 
establishes a factual need for aid and attendance under the 
criteria set forth in 38 C.F.R. § 3.352(a).  See 38 C.F.R. § 
3.351(c).

The veteran is claiming entitlement to a special monthly 
pension based upon the need for regular aid and attendance or 
on being housebound.

The veteran does not complain of blindness or problems 
seeing, and has never claimed entitlement to a special 
monthly pension based specifically on vision problems.  
Additionally, the Board notes that VA outpatient records do 
not state that the veteran is completely blind or so nearly 
blind as to have corrected visual acuity of 5/200 or less, in 
both eyes, or concentric contraction of the visual field to 5 
degrees or less.  In fact, although some diabetic "eye 
complications" are noted in the July 2007 VA examination 
report developed in connection with this appeal, that medical 
report refers to attached eye evaluations which show that the 
veteran has "no complaints of visual symptoms."  The 
examination results do not suggest blindness or such 
diminished visual acuity as to have corrected visual acuity 
of 5/200 or less, in both eyes, or concentric contraction of 
the visual field to 5 degrees or less.  Thus, the criteria 
for special monthly pension benefits under 38 C.F.R. 
§ 3.351(c)(1) based on impairment of vision are not met.

The Board also notes that it is undisputed that the veteran 
is not a patient in a nursing home because of mental or 
physical incapacity.  Therefore, the Board finds that the 
criteria for special monthly pension benefits under 38 C.F.R. 
§ 3.351(c)(2) are not met.

Therefore, the Board must consider whether the evidence of 
record establishes a factual need for aid and attendance.  
The probative evidence of record preponderates against a 
finding of a factual need for regular aid and attendance 
under the criteria set forth in 38 C.F.R. § 3.352(a).  In 
making a determination as to whether a claimant has a factual 
need of aid and attendance, 38 C.F.R. § 3.352(a) provides 
that consideration is to be given to such conditions as 
inability of the claimant to dress or undress himself or keep 
himself ordinarily clean and presentable; frequent need for 
adjustment of any special prosthetic device or orthopedic 
appliance which by reason of the particular disability cannot 
be done without aid; inability of the claimant to feed 
himself through extreme weakness; inability to attend the 
wants and needs of nature; or incapacity, physical or mental, 
which requires care or assistance on a regular basis to 
protect the claimant from the hazards or dangers incident to 
his daily environment.  Being bedridden will also be a proper 
basis for allowance of special monthly pension.

The Board has considered the veteran's own testimony in 
support of his claim in this appeal.  In particular, the 
Board acknowledges the veteran's testimony before the Board 
at a February 2008 hearing.  At that time, the veteran 
testified that he had not required any additional medical 
treatment since his most recent July 2007 VA medical 
examination, and did not identify any change in his medical 
diagnostic profile since that most recent VA examination.  
Thus, the Board finds no reason to consider the medical 
evidence in the July 2007 VA examination report inadequate or 
out of date; as discussed below, the Board finds significant 
probative value in the July 2007 medical assessment of the 
veteran's capacities based upon observation, interview, and 
examination of the veteran at that time.

The Board acknowledges that the veteran's February 2008 
testimony is to the effect that he has experienced 
substantial difficulties which prevent viable unassisted 
independent living.  The veteran testified that he requires 
help to cook his food "at times" because he "can't 
remember sometimes."  He testified that he has fallen due to 
blackouts, has difficulties bathing himself, has difficulties 
clothing himself, difficulty with shaving, and difficulty 
with fine motor control.  The veteran did describe that he 
was able to transport himself by taking buses, but indicated 
that he could not drive a car.

The Board observes that the medical evidence does support, to 
an extent, the veteran's account of the existence of several 
of the types of symptoms and difficulties he describes.  
However, the probative medical evidence in this case does not 
support the degree of functional impairment described by the 
veteran to the extent that he asserts helplessness and a 
factual medical requirement for regular aid and attendance.  
The veteran most recently underwent VA medical examination 
associated with this appeal in July 2007.  The report from 
this examination weighs significantly against the veteran's 
claim in this case, as it presents pertinent competent 
medical observations as well as details of the veteran's own 
account of his daily activities which show no factual need 
for aid and attendance.  The July 2007 report shows that the 
veteran's pertinent medical history includes diabetes 
mellitus type 2, cerebrovascular accident, varicose veins, 
hypertension, and hypercholesterolemia.  The report also 
shows that the examiner identified 12 medications that the 
veteran took for treatments of his diagnoses.  The July 2007 
report discusses the veteran's complaints and history, in 
particular with regard to his diabetes, stroke, degenerative 
arthritis, degenerative disk disease, right knee contusion, 
and left foot gout.  Pertinent reports from additional 
neurological evaluation, ophthalmologic evaluation, 
audiological evaluation, and diagnostic imaging of pertinent 
joints and tissue are associated with the July 2007 report.

The Board specifically acknowledges that the July 2007 
neurological evaluation report by Dr. S.S. describes 
residuals of his stroke, right-sided hemiparesis, gait 
ataxia, dementia, diabetic distal symmetric polyneuropathy, 
and neurogenic claudication; these affect the veteran's 
"balance, his gait and his fine motor abilities" as well as 
"limiting his walking ability."  This neurological 
evaluation does reflect that the veteran described having 
"difficulty buttoning buttons," but was able to dress 
himself by selecting clothing that accommodated this 
limitation.  The report also reflects that the veteran 
described that he had shaved himself that day, and there was 
"no evidence of nicks or scrapes."  The report further 
reflects that the veteran described that he "can also drive 
himself" and that "he does his own finances."

In reviewing this appeal, the Board must determine whether 
the veteran's disabilities, including the features discussed 
above, create helplessness and a need for aid and attendance.  
In this regard, it is not sufficient to simply identify 
medical findings and symptoms presenting difficulties to the 
veteran, but the Board must focus upon the portions of the 
medical evidence which evaluate the veteran's capabilities 
and functionality in terms of whether he is able to function 
independently and to protect himself from the hazards or 
dangers incident to his daily environment.

With regard to evaluating whether the veteran requires aid 
and attendance, the July 2007 examination report authored by 
Dr. J.L. notes that "He arrived via public transportation 
and he was unaccompanied."  This examiner further noted that 
the veteran has a "normal gait" and "normal posture."  The 
examiner assessed that "He can cook and clean for himself 
...."  Although the report acknowledges that "He does need 
help with bathing and shaving," it nevertheless explains 
that the veteran "can keep himself reasonably clean."  
Further, the report indicates that the veteran "is able to 
go to the bathroom by himself."  Examination revealed "no 
muscular atrophy" and "his motor exam is 5/5."  The report 
addresses the veteran's "limited ranges of motion of his 
lumbar spine" and "mild dizziness and balance problem due 
to his cerebrovascular accident," and explains that "his 
Romberg test is negative and he can walk without assistance....  
He can easily walk 1 block without the assistance of another 
person."  The report also clearly explains that the veteran 
"does have a normal gait and does not require the use of any 
braces or ambulatory assistive devices."  Thus, while 
accepting that the veteran suffers from some physical 
limitations as a result of diagnosed disabilities, the 
medical assessment of the veteran reflects no indication that 
he is disabled to the extent to support a factual need for 
aid and attendance.

Furthermore, the July 2007 report shows that the veteran 
himself "states that he leaves his house on a daily basis.  
He either goes on walks or he can drive his car without any 
assistance."  It is further elaborated that "He does work 
at the airport every day and he drives his car to the airport 
every day without any problems."  This information weighs 
further against any potential finding that the veteran may be 
bedridden, housebound, or in need of regular aid and 
attendance.

The Board observes that the veteran originally underwent a VA 
medical examination in connection with this appeal in January 
2005.  Unlike the July 2007 VA examination report, the 
January 2005 report predates the occurrence of the veteran's 
cerebrovascular accident, which the July 2007 report 
indicates occurred in 2006.  Thus, the Board has paid 
particular attention to the probative findings in the July 
2007 report in considering this appeal.  In any event, review 
of the earlier January 2005 VA examination report reveals no 
findings which contradict the July 2007 report in any manner 
supportive to the veteran's claim.  In this regard, the Board 
notes that the January 2005 VA examination report shows the 
authoring physician's findings that the veteran is able to 
dress and undress himself, keep reasonably clean, feed 
himself, and attend to the wants of nature "within a 
reasonable time without assistance or supervision."  
Furthermore, the January 2005 report reflects that the 
veteran "has no restriction of the lower extremities with 
particular reference to limitation of motion with no atrophy, 
no contractures.  His gait and weight bearing, balance and 
propulsion of his lower extremities are within normal."  
Although "some restrictions of his spine" were noted, it 
was medically determined that the veteran "is able to walk 
without the assistance of another person" and "is able to 
leave the house almost on a daily basis."  At that time, the 
veteran "related that he has a valid Colorado driver's 
license, but he has no car.  He usually takes the bus ...."

The January 2005 medical report concluded that the veteran 
"is able to protect himself from the hazards and/or dangers 
of daily living ... to leave the home without getting lost; ... 
to cross a street; ... to avoid burning himself while cooking 
or bathing."  The Board finds that the medical evidence 
presented in the January 2005 medical report weighs against 
the veteran's claim to the extent that it probatively 
evaluates his capacities as of that time and shows no factual 
need for aid and attendance.

A person will also meet the criteria for aid and attendance 
if he is bedridden.  38 C.F.R. § 3.352(a).  Bedridden is that 
condition which, through its essential character, actually 
requires that the claimant remain in bed.  The fact that the 
claimant has voluntarily taken to bed or that a physician has 
prescribed rest in bed for the greater or lesser part of the 
day to promote convalescence or cure will not suffice.  38 
C.F.R. § 3.352(a).  There is no evidence of record that the 
veteran meets 
these criteria.  He has not alleged that he is bedridden.  
The veteran's medical records do not indicate that he is 
bedridden.  In fact, his medical records, including his VA 
examination reports as recently as July 2007, indicate that 
he is able to leave his dwelling without aid to appear for 
medical examinations and treatment.  The VA examination 
report as recently as July 2007, authored in connection with 
the development of evidence for this appeal, expressly 
indicates that the veteran arrived at the examination without 
assistance.

The Board must also determine if the veteran meets the 
criteria for special monthly pension by being housebound.  38 
C.F.R. § 3.351(d).  To so qualify, the veteran must have a 
single disability rated 100 percent disabling under the 
Schedule for Rating Disabilities and have additional 
disability or disabilities independently ratable at 60 
percent or more, separate and distinct from the permanent 
disability rated as 100 percent disabling and involving 
different anatomical segments or bodily systems.  The veteran 
can also meet the criteria for special monthly pension if he 
has a single permanent disability rated 100 percent and is 
"permanently housebound" by reason of his disability or 
disabilities.  38 C.F.R. § 3.351(d).  This requirement of 
"permanently housebound" is met when the veteran is 
substantially confined to his or her dwelling and the 
immediate premises or, if institutionalized, to the ward or 
clinical area, and it is reasonably certain that the 
disability or disabilities and resultant confinement will 
continue throughout his lifetime.  38 C.F.R. § 3.351(d).

The veteran does not have any single disability currently 
rated at 100 percent.  As noted above, it has been determined 
that the veteran is not housebound.  The evidence does not 
suggest that he is substantially confined to his dwelling or 
the immediate premises as a result of disability.  The 
medical evidence paints a clear picture of an individual who 
is able to ambulate and is able to move unassisted.

The preponderance of the evidence is against a finding that 
the criteria for special monthly pension by reason of the 
need for aid and attendance of another person, or by reason 
of being housebound, have been met at this time.  It follows 
that there is not such a state of equipoise of the positive 
evidence with the negative evidence to otherwise permit 
favorable action on the veteran's claim.  38 U.S.C.A. 
§ 5107(b).


ORDER

The appeal is denied.



____________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


